PREWITT, Judge,
concurring.
I agree with the principal opinion, except the discussion of the “standing” of appellant and the relevancy of Champ v. Poelker, 755 S.W.2d 383 (Mo.App.1988). The “standing” referred to in Champ is “standing to sue”. That is an interest in the subject of the suit, which if the suit is valid, entitles the party to relief. Earls v. King, 785 S.W.2d 741, 743 (Mo.App.1990).
“Standing is a concept utilized to determine if a party is sufficiently affected so as to insure that a justiciable controversy is presented to the court”. Blacks Law Dictionary 1405 (6th ed. 1990). Appellant has “standing” because of its interest as owner of the real property.
It is not necessary to decide if § 351.395, RSMo 1986, is applicable here. Appellant’s point is correctly ruled by the discussion in the principal opinion of Mo. Const, art. XI, § 7.